Citation Nr: 0618795	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for nicotine dependence.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to in-service smoking 
and/or service-acquired nicotine dependence.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from February 1959 to 
January 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connection for nicotine dependence and COPD, to 
include as due to in-service use of tobacco products and/or 
as secondary to nicotine dependence.

This case was previously before the Board and, in January 
2004 and March 2005.  Each time, it was remanded to the RO 
for further development.  The case is back before the Board 
and is now ready for appellate review.  

 
FINDINGS OF FACT

1.  Nicotine dependence has not been shown to be associated 
with the veteran's active military duty.

2. COPD has not been shown to be associated with the 
veteran's in-service tobacco use or to any service-acquired 
nicotine dependence.


CONCLUSIONS OF LAW

1. Nicotine dependence was not incurred or aggravated during 
active military service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(d) (2005).

2. COPD was not incurred or aggravated in service or incurred 
as a result of tobacco used in the line of duty in the active 
military or as a result of any service-acquired nicotine 
dependence. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for the 
disability at hand was received prior to enactment of VCAA.  
Given the foregoing, the Board finds that the notice letters 
dated in March 2004 and April 2005 complied with the specific 
requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria and Analysis 

With respect to the change in the law regarding tobacco-
related claims, the Board initially notes that the Veterans 
Benefits Act of 1998, enacted as Subtitle B of Public Law No. 
105-178, § 8202, 112 Stat. 492, amended 38 U.S.C.A. § 1110 
and § 1131 to prohibit the payment of VA compensation for 
disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998 and was made effective for all claims filed 
thereafter. By Public Law No. 105-206, § 9014, 112 Stat. 865, 
approved on July 22, 1998, the amendments made by § 8202 of 
Public Law No. 105-178 were rescinded.  Rather than amending 
38 U.S.C.A. § 1110 and § 1131, § 9014 created a new section--
-38 U.S.C.A. § 1103 which, in pertinent part, provides:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.
38 U.S.C.A. § 1103 (West Supp. 2000).

Accordingly, the new section 1103 bars an award of service 
connection for a disability arising long after service based 
upon a finding that such disability was caused by tobacco use 
during service.  It does not, however, preclude the 
establishment of service connection based upon a finding that 
a disease or injury (even if tobacco-related) became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See, 38 U.S.C.A. § 1103(b).  The provisions of § 1103 apply 
only to claims filed after June 9, 1998 and do not affect 
veterans and survivors currently receiving benefits and 
veterans and survivors who filed claims on or before June 9, 
1998.  In the present case, the veteran's claims for service 
connection for COPD, secondary to in-service smoking and/or 
service-acquired nicotine dependence, and for nicotine 
dependence were filed in August 1997.  Therefore, 38 U.S.C.A. 
§ 1103 does not apply, and the veteran's tobacco-related 
claims are governed by the law in effect when these claims 
were filed.

In this regard, the Board again notes that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

With regard to tobacco-related claims, the VA General Counsel 
issued a precedent opinion in January 1993 that clarified 
when benefits may be awarded based upon tobacco use in 
service.  See, VAOPGCPREC 2-93 (Jan. 13, 1993).  The General 
Counsel concluded that, if it is determined that a veteran 
incurred a disease or injury as a result of tobacco use in 
the line of duty in the active military, naval, or air 
service, service connection may be established for disability 
or death resulting from that disease or injury, even if the 
disease or injury does not become manifest until after 
discharge from service.  As to the question of whether 
nicotine dependence, per se, may be considered a disease or 
injury for VA disability compensation purposes, the General 
Counsel deferred to the Board's evaluation of the matter.  
The General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition." Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See, VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month (to the 
effect that nicotine dependence may be considered a "disease" 
for VA compensation purposes) the VA General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a): (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a veteran was dependent on nicotine is a medical 
issue, and stated that, in making determinations on proximate 
cause, adjudicative personnel must consider whether there is 
a supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See also, Davis v. 
West, 13 Vet. App. 178 (1999).

In addition, the Board notes that nicotine dependence is 
considered to be a mental disorder.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 243 (4th ed. 1994) (DSM-IV).  It is a maladaptive 
pattern of nicotine use leading to significant impairment or 
distress manifested by three or more of the following 
criteria at any time in the same twelve-month period: (1) 
tolerance, as manifested by the absence of nausea, dizziness, 
and other characteristic symptoms despite the use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine-
containing products; (2) withdrawal, marked by appearance of 
four or more of the following signs within twenty- four hours 
of abrupt cessation of daily nicotine use or reduction in the 
same amount of nicotine used: (a) dysphoric or depressed 
mood; (b) insomnia; (c) irritability, frustration, or anger; 
(d) anxiety; (e) difficulty concentrating; (f) restlessness; 
(g) decreased heart rate; or (h) increased appetite or weight 
gain; or by use of nicotine or a closely-related substance to 
relieve or avoid withdrawal symptoms; (3) use of tobacco in 
larger amounts or over a longer period than was intended; (4) 
persistent desire or unsuccessful efforts to cut down or 
control nicotine use; (5) devotion of a great deal of time in 
activities necessary to obtain (e.g., driving long distances) 
or use (e.g., chain smoking) nicotine; (6) relinquishment or 
reduction of important social, occupational, or recreational 
activities because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted areas); and (7) 
continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181.  In addition, DSM-IV, at page 180, 
indicates that sustained full remission is achieved when none 
of the above criteria for nicotine dependence has been met 
for twelve months or longer.  See, VAOPGCPREC 19-97.

Nicotine Dependence

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for nicotine dependence.  
Specifically, the veteran in a statement dated in October 
1997 and April 1998 has maintained that he began smoking 
cigarettes during his active military duty and that his 
approximately two years of service caused him to smoke so 
much that he became addicted to nicotine.

In this regard, the Board acknowledges that the veteran has 
been diagnosed with nicotine dependence.  In particular, when 
discharged from a private medical facility in July 1992 and 
March 1997, the veteran's diagnoses included cigarette 
addiction and history of cigarette addiction, respectively.  
On the former hospitalization it was noted, as the veteran's 
clinical course, that his cigarette addiction was controlled 
with a nicotine patch.  Further a VA examiner who conducted a 
review of the veteran's claims file in March 2004 referred to 
the veteran's nicotine addiction.

Importantly, however, a complete and thorough review of the 
claims folder indicates that, on multiple occasions prior to 
the March 2004 review of the veteran's claims file by a VA 
examiner, the veteran has admitted that, in fact, he began 
smoking cigarettes several years prior to his entrance into 
active military duty. Specifically, when privately 
hospitalized in January 1990, the veteran reported that he 
had been a smoker since the age of 14.  In this regard the 
veteran was noted to be 49 years of age at admission and to 
have stated that he had a smoking history of 1 to 2 packs a 
day for 35 years.   Further, according to a July 1992 summary 
of private hospitalization, the veteran, then 51 years of 
age, reported being a 76 pack year smoker.  Again, indicating 
that the veteran, based on his report of smoking 2 packs a 
day, began smoking at an early age and prior to his entrance 
into military service.

Moreover, the VA examining physician in March 2004, noting 
the above admissions during the veteran's private 
hospitalizations in January 1990 and July 1992, concluded 
following a review of the veteran's claims file that it 
appears that the veteran's commencement of smoking began at 
least five years prior to his active duty.  He further 
concluded that as a consequence thereof, it does not appear 
as likely as not that the veteran's addiction to nicotine 
began in the service.

While the veteran's mother has submitted a statement to the 
effect that the veteran started smoking in service, it is 
noted that she qualifies this statement by stating that it is 
"[T]o the best of my memory."  While the Board does not 
doubt the sincerity of this statement, it is obviously based 
on distant memory and thus too unreliable to corroborate the 
veteran claim that he began smoking in service.  

The Board acknowledges an opinion by a VA physician in 
February 2003 that the veteran suffers the consequence of 
nicotine addiction, which developed in service.  The 
physician did not indicate whether he had reviewed the 
veteran's service medical records, and based his opinion on a 
self-serving statement made by the veteran.  This opinion is 
not of sufficient probative value so as to establish that 
nicotine dependence had its onset in service.  See Black v. 
Brown, 5 Vet. App. 177 (1993) in which the United States 
Court of Appeals for Veterans Claims found that medical 
evidence, such as the case here, was inadequate in 
circumstances wherein medical opinions were general 
conclusions based on the history furnished by an appellant 
and on unsupported clinical evidence.  

Consequently, the Board must conclude that the relevant 
medical evidence of record does not support the finding that 
the veteran's approximately two year period of active 
military duty was the period in which he became addicted to 
nicotine or that smoking during that period of service 
resulted in his nicotine dependence. Without evidence that 
the veteran's in-service smoking resulted in his addiction to 
nicotine, service connection for nicotine dependence is not 
warranted. The preponderance of the evidence is against the 
claim. See, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). See 
also, VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 
(May 13, 1997).

COPD, Secondary To In-Service Tobacco Use and Service-
Acquired Nicotine Dependence

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for COPD. Specifically, he 
maintains that he incurred this disability as a result of his 
in- service tobacco use.

The Board notes that the veteran's service medical records 
are negative for complaints, findings and/or diagnoses of a 
respiratory condition.  The first competent evidence in the 
veteran's claims file of a respiratory disorder is dated in 
1988 when the veteran was seen at a VA community clinic and 
noted to have a history of COPD.  Additional medical records 
show that in the early 1990's, he was assessed by his private 
physicians as having asthmatic bronchitis and COPD. These 
findings were made more than 25 years after the veteran's 
separation from active military duty.

COPD was noted in July 1992 to be a chronic problem and to 
have required the veteran to begin medicating for this 
condition about 10 years earlier.  While this suggests that 
the veteran's COPD had its onset in the early 1980s, this is 
still many years after the veteran's service separation.

While the above noted VA physician in his statement dated in 
February 2003 opined that the veteran's current problem with 
COPD was initiated during his time of active duty military 
service, the Board finds that this statement is of little 
probative value for the reasons previously noted.  
Significantly the March 2004 examining VA physician, who had 
the benefit of a complete review of the veteran's claims 
file, to include his service medical records, concluded that 
it is not at least as likely as not that the veteran's COPD 
is related directly to his military service.  He observed, in 
this regard, that the veteran's smoking had become a habit 
commencing prior to his service and continued throughout most 
of his life up until final cessation in 1992.

Based on this evidence, therefore, the Board must conclude 
that the veteran's currently diagnosed COPD, first manifested 
many years after service, is not related to his period of 
active duty and was not incurred as a result of tobacco used 
in service. As such, service connection for this disability, 
to include as secondary to in-service tobacco use and/or any 
service-acquired nicotine dependence cannot be granted. The 
preponderance of the evidence is against the claim. See, 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d). See also, 
VAOPGCPREC 2-93 (Jan. 13, 1993).


ORDER

Service connection for nicotine dependence is denied.

Service connection for chronic obstructive pulmonary disease, 
claimed as due to in-service smoking and/or service-acquired 
nicotine dependence is denied.


____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


